                                    Case 4:20-cv-08733-HSG Document 7 Filed 12/10/20 Page 1 of 2




SAURIKIT, LLC                                                                                   Apple Inc.
                                                              Santa Barbara                                                        Santa Clara




Dave Nelson (Pro Hac Vice forthcoming), Stephen A. Swedlow (Pro Hac Vice forthcoming) Adam B.
Wolfson, Joseph Sarles
Quinn Emanuel Urquhart & Sullivan LLP
865 S. Figueroa Street, 10th Fl, Los Angeles, CA 90017 (213) 443-3000




                               15 U.S.C. § 1; 15 U.S.C. § 2; 15 U.S.C. § 26

                               Violations of Sections 1 and 2 of the Sherman Act and other laws



                                                                 Yvonne Gonzalez Rogers                          19-cv-03074-YGR; 11-cv-06714-YGR




            12/10/2020                                                                                       /s/ Adam B. Wolfson
Case 4:20-cv-08733-HSG Document 7 Filed 12/10/20 Page 2 of 2
